Fourth Court of Appeals
                                San Antonio, Texas
                                       July 26, 2017

                                   No. 04-17-00159-CV

                            Kenneth Brown and Laura BROWN,
                                       Appellants

                                             v.

                    THE HORIZON OWNERS ASSOCIATION, Inc.,
                                  Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 16794B
                         Honorable Rex Emerson, Judge Presiding

                                         ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of appeal are taxed against appellant.

       It is so ORDERED on July 26, 2017.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2017.

                                              _____________________________
                                              Luz Estrada, Chief Deputy Clerk